THE STATE OF TEXAS
                                         MANDATE
TO THE PROBATE COURT NO. 2 OF TARRANT COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 18th
day of November, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

In re: The Estate of Carolyn C.                            No. 06-13-00048-CV
Hardesty, Deceased
                                                           Trial Court No. 2010-PR01500-2-A




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 5th day of February, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk